DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed August 17, 2021, with respect to the advantages of the use of hexagonal cells have been fully considered and are persuasive.  The double patenting rejection of claims 1-2, 7-9 and 14 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 7-9 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the overall claimed combination of an absorbent article including an absorber having a plurality of cells surrounded by bonded portions and having superabsorbent polymer particles contained in the cells where the bonded portions form a honeycomb shape having same-sized hexagons as unit shapes wherein the bonded portions include strong and weak bonded portions with bonded portions positioned on at least one side of each cell are weak bonded potions which can be peeled off wherein strong bonded portions are provided in a center portion and side portions in a zigzag shape where longitudinal strong bond lines and lateral strong lines define maximum enlargement sections having a substantially triangular shape has neither been anticipated nor rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781